PER CURIAM.
Appellant, the former husband, raises six issues in this appeal from a supplemental final judgment in a dissolution proceeding. Appellee, the former wife, concedes that the trial court erred in ordering her to pay retroactive child support for the parties’ remaining minor child only through July 2011 when the child turned 18 because the child did not graduate from high school until June 2012. See §§ 61.13(l)(a)l.a., 743.07(2), Fla. Stat. Accordingly, on that issue, we reverse and remand for recalculation of the amount the former wife owed the former husband for retroactive child support through June 2012. On all of the other issues raised by the former husband, we affirm without discussion.
AFFIRMED in part; REVERSED in part, and REMANDED with instructions.
WETHERELL, ROWE, and MAKAR, JJ., concur.